292 S.W.3d 614 (2009)
Johnson CONTROLS, Appellant,
v.
Kirk PORTER, Respondent.
No. WD 70476.
Missouri Court of Appeals, Western District.
September 29, 2009.
Mark R. Bates, St. Louis, MO, for appellant.
John R. Boyd, Kansas City, MO, for respondent.
Before ALOK AHUJA, P.J, JAMES M. SMART, JR., and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM:
Johnson Controls, Inc., appeals the judgment of the Labor and Industrial Relations Commission awarding employee medical benefits and permanent partial disability benefits to a former employee. Respondent's motion for sanctions is denied. The judgment is affirmed pursuant to Rule 84.16(b).